DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/4/2022 has been entered.
Response to Amendment
This office action is written in response to an amendment filed on 4/4/2022. As directed by amendment: Claims 1 and 16-17 were amended. Claims 2-15 and 18 were not amended. Claim 19 was newly added. No claims were cancelled. Thus, Claims 1-19 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Claims 1, 3, 5, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan et al (“Ryan”, US 20190281262) in view of Swieter, P.E. et al (“Swieter”, US 20190034851) and in further view of Porten et al (“Porten”, US 20140248039).
Regarding Claim 1, Ryan teaches a secure video conferencing system for a meeting room, comprising at least: 
a camera for capturing (images) of at least one writing board in the meeting room and to provide (image) data thereof, and processing circuitry, connected at least with the camera to receive the (image) data (par 12; Fig. 1, element S120, refer to the whiteboard, par 33; par 38; par 20; par 61; par 122; par 46); 
wherein the processing circuitry is configured to determine an occurrence of a change in room occupancy of the meeting room and to determine, whether at the time of the occurrence of the change in room occupancy, (a user is present in the room containing the whiteboard) based on the (image) data (par 44-46; par 11; par 61; par 55-56; The manager can be updated (notified) if an occupant enters the work area (change in room occupancy), so that the manager or security personnel can perform a security action such as locking the building. The writing board is the whiteboard. The whiteboard is in the field of view of the optical sensor.); 
and wherein the processing circuitry is further configured to provide a security notification if at the time of the occurrence of the change in room occupancy (a user is present in the room containing the whiteboard) (par 44-46; The manager can be updated (notified) if an occupant enters the work area (change in room occupancy), so that the manager or security personnel can perform a security action such as locking the building. The security notification is the update sent to the manager from the remote computer system. The whiteboard is in the field of view of the optical sensor.).  
Ryan does not explicitly teach video; wherein the secure video conferencing system is configured to transmit at least the video data to at least one remote device of a remote conferencing participant; user content is present on the at least one writing board; provide a notification if user content is present on the at least one writing board.
Swieter teaches video (par 287; par 279);
user content is present on the at least one writing board (Fig. 33, element 718, par 227); 
provide a notification if user content is present on the at least one writing board (Fig. 33, element 718, par 227).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the notifications of Swieter because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because the notifications provide users with an intuitive user interface that allows for alerts to be viewed on personal devices (Swieter; Fig. 33, element 718, par 227).
Ryan and Swieter do not explicitly teach wherein the secure video conferencing system is configured to transmit at least the video data to at least one remote device of a remote conferencing participant.
Porten teaches wherein the secure video conferencing system is configured to transmit at least the video data to at least one remote device of a remote conferencing participant (par 44).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan and Swieter with the remote video conferencing of Porten because it allows for a participant in a conference room to video conference with another user remotely through secure and encrypted communication channels (Porten; par 44; par 26).
Regarding Claim 3, Ryan, Swieter, and Porten teach the secure video conferencing system of claim 1.
	Ryan teaches further comprising one or more of a video device and a speaker (Fig. 1, element S132, par 37; The laptop as shown in Fig. 1 is a video device and comprises a speaker.), 
wherein the security notification is provided (par 44; The manager can be updated (notified) if an occupant enters the work area (change in room occupancy), so that the manager or security personnel can perform a security action such as locking the building. The security notification is the update sent to the manager from the remote computer system.);
with at least one of the video device and the speaker (Fig. 1, element S132, par 37; The laptop as shown in Fig. 1 is a video device and comprises a speaker).
	Ryan does not explicitly teach provided in the meeting room.
	Swieter teaches provided in the meeting room (Fig. 33, elements {718, 738}, par 225-227; The user is in media work area (meeting room) when receiving the notification to get to project room 12 (another meeting room).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the notifications of Swieter because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because the notifications provide users with an intuitive user interface that allows for alerts to be viewed on personal devices (Swieter; Fig. 33, element 718, par 227).
Regarding Claim 5, Ryan, Swieter, and Porten teach the secure video conferencing system of claim 1.
Ryan further teaches wherein the processing circuitry is configured with a hierarchy information, so that processing circuitry provides the security notification in dependence of the hierarchy information (par 44; The manager can be updated (notified) if an occupant enters the work area (change in room occupancy), so that the manager or security personnel can perform a security action such as locking the building. The security notification is the update sent to the manager from the remote computer system. The manager is the hierarchy information. The security notification is sent to either a manager or security personal and thus is dependent on hierarchy information.).
Regarding Claim 12, Ryan, Swieter, and Porten teach the secure video conferencing system of claim 1.
Ryan further teaches wherein the change in room occupancy is determined by the processing circuitry using one or more of the camera and at least one room occupancy detector (par 44; par 12; The manager can be updated (notified) if an occupant enters the work area (change in room occupancy), so that the manager or security personnel can perform a security action such as locking the building. The security notification is the update sent to the manager from the remote computer system. The sensor blocks are room occupancy detectors. Sensor blocks may also be cameras.).  
Regarding Claim 13, Ryan, Swieter, and Porten teach the secure video conferencing system of claim 1.
Ryan further teaches wherein the processing circuitry is configured to determine the user content on the at least one writing board by object detection (par 44; par 11; par 61; par 55-56; The manager can be updated (notified) if an occupant enters the work area (change in room occupancy), so that the manager or security personnel can perform a security action such as locking the building. The writing board is the whiteboard. The whiteboard is an object that is detected to determine whether content has been generated on the whiteboard, and thus user content on the whiteboard is detected using object detection.).  
Regarding Claim 14, Ryan, Swieter, and Porten teach the secure video conferencing system of claim 1.
Ryan further teaches wherein the processing circuitry is configured to determine the change in room occupancy by object detection (par 44; par 11; par 61; par 55-56; The manager can be updated (notified) if an occupant enters the work area (change in room occupancy), so that the manager or security personnel can perform a security action such as locking the building. Sensors can determine vacancy by detecting whether desks (objects) are vacant or not.).  
Regarding Claim 15, Ryan, Swieter, and Porten teach the secure video conferencing system of claim 1.
Ryan further teaches wherein the processing circuitry is configured to determine the change in room occupancy of the meeting room and to detect user content on the at least one writing board in predefined intervals (par 44; par 11; par 61; par 55-56; par 119; The manager can be updated (notified) if an occupant enters the work area (change in room occupancy), so that the manager or security personnel can perform a security action such as locking the building. The writing board is the whiteboard. The vacancy can be determined during work periods or in between work periods. Thus, the change in room occupancy can be determined in predefined intervals. Whiteboard content is determined during scan cycle (predefined interval).).  
Regarding Claim 16, Ryan teaches processing circuitry for a video conferencing system for a meeting room (par 12; par 56; Fig. 1, element S120, refer to the whiteboard, par 33; par 38; par 20; par 122), 
wherein the processing circuitry is connectable at least with a camera of the video conferencing system (par 12; par 56; Fig. 1, element S120, refer to the whiteboard, par 33; par 38; par 20; par 122); 
Ryan does not explicitly teach to receive video data.
Swieter teaches to receive video data (par 287; par 279).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the notifications of Swieter because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because the notifications provide users with an intuitive user interface that allows for alerts to be viewed on personal devices (Swieter; Fig. 33, element 718, par 227).
The remainder of Claim 16 can be rejected with the same reasoning as Claim 1.
Regarding Claim 17, Ryan teaches a method of operating a secure video conferencing system for a meeting room (par 12; Fig. 1, element S120, refer to the whiteboard, par 33; par 38; par 20; par 122; par 44), 
wherein the secure video conferencing system comprises at least a camera for capturing (images) of at least one writing board in the meeting room and to provide (image) data thereof (par 12; Fig. 1, element S120, refer to the whiteboard, par 33; par 38; par 20; par 122; par 44).
Ryan does not explicitly teach video.
Swieter teaches video (par 287; par 279).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the notifications of Swieter because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because the notifications provide users with an intuitive user interface that allows for alerts to be viewed on personal devices (Swieter; Fig. 33, element 718, par 227).
The remainder of Claim 17 can be rejected with the same reasoning as Claim 1.
Regarding Claim 18, Ryan, Swieter, and Porten teach the method of claim 17.
Ryan further teaches a non-transitory computer-readable medium including contents that are configured to cause processing circuitry for a secure video conferencing system to conduct the method of claim 17 (par 122).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan, Swieter, and Porten in view of Coplen et al (“Coplen”, US 20140380193).
Regarding Claim 2, Ryan, Swieter, and Porten teach the secure video conferencing system of claim 1.
Ryan further teaches wherein the processing circuitry is configured to provide the security notification (par 44; The manager can be updated (notified) if an occupant enters the work area (change in room occupancy), so that the manager or security personnel can perform a security action such as locking the building. The security notification is the update sent to the manager from the remote computer system.).
Ryan, Swieter, and Porten do not explicitly teach provide the notification until it is detected that the user content is removed from the at least one writing board.  
Coplen teaches provide the notification until it is detected that the user content is removed from the at least one writing board (par 42; Fig. 7, elements {750, 760}, par 56-57; The notification is the change notification. The change notification is provided in step 750. The change may be a deletion of content. The deletion of the content is reflected in step 760. Since, the notification is provided before the deletion of content is reflected step 760, it is thus provided until the content is removed from the whiteboard (writing board).).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan, Swieter, and Porten with the whiteboard collaboration of Coplen because it allows for remote users to also interact with and make edits/changes to the whiteboard in real-time (Coplen; par 2; par 42). This allows for further collaboration with users outside of the conference room of Ryan.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan, Swieter, and Porten in view of Bargetzi et al (“Bargetzi”, US 20170006162).
	Regarding Claim 4, Ryan, Swieter, and Porten teach the secure video conferencing system of claim 1.
	Ryan further teaches further comprising a communication interface, connected with the processing circuitry and being connectable to a network (par 19), 
security notification (par 44; The manager can be updated (notified) if an occupant enters the work area (change in room occupancy), so that the manager or security personnel can perform a security action such as locking the building. The security notification is the update sent to the manager from the remote computer system.);
using the communication interface (par 19).  
Ryan, Swieter, and Porten do not explicitly teach wherein the notification is provided to one or more of a notification server, a calendaring server, and a room control system.
Bargetzi teaches wherein the notification is provided to one or more of a notification server, a calendaring server, and a room control system (par 527; par 621; Meeting events (notifications) can be saved on (provided to) the calendar server. A meeting event on a calendar notifies a user of an event, and is thus a notification. The calendar server is also a notification server because it stores meeting events (notifications).).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan, Swieter, and Porten with the calendar server of Bargetzi because it allows for users to include many additional fields in their meeting events such as meeting organizer, meeting body, notes, contacts, attachments, etc. (Bargetzi; par 621). 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ryan, Swieter, and Porten in view of Asenjo et al (“Asenjo”, US 20140337277).
Regarding Claim 6, Ryan, Swieter, and Porten teach the secure video conferencing system of claim 1.
Ryan further teaches security notification (par 44; The manager can be updated (notified) if an occupant enters the work area (change in room occupancy), so that the manager or security personnel can perform a security action such as locking the building. The security notification is the update sent to the manager from the remote computer system.).
Ryan, Swieter, and Porten do not explicitly teach wherein the processing circuitry is configured with an escalation schedule, so that the processing circuitry provides the notification in dependence of the escalation schedule.  
Asenjo teaches wherein the processing circuitry is configured with an escalation schedule, so that the processing circuitry provides the notification in dependence of the escalation schedule (par 83; The escalation schedule is the increasing frequency of sending notifications.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan, Swieter, and Porten with the increasing frequency of notifications of Asenjo because it allows for urgent notifications to be sent to managers or other personnel more rapidly if the initial notifications are not acknowledged or responded to within a timely manner (Asenjo; par 83). This may be helpful in case a notification was missed.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan, Swieter, and Porten in view of Chaney et al (“Chaney”, US 20030108002).
Regarding Claim 7, Ryan, Swieter, and Porten teach the secure video conferencing system of claim 1.
Ryan further teaches when the security notification is provided (par 44; The manager can be updated (notified) if an occupant enters the work area (change in room occupancy), so that the manager or security personnel can perform a security action such as locking the building. The security notification is the update sent to the manager from the remote computer system.).
Ryan, Swieter, and Porten do not explicitly teach wherein the processing circuitry is further configured to block the initiation of a video conference.
Chaney teaches wherein the processing circuitry is further configured to block the initiation of a video conference (Fig. 7A, elements {136, 137, 138, 139}, par 81-82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan, Swieter, and Porten with the blocking of conferences and override functionality of Chaney because it prevents unnecessary conferences that do not meet a certain criteria from being initiated (Chaney; par 81-82; par 79). This conserves resources and ensures that a conference is started as intended.
Regarding Claim 8, Ryan, Swieter, and Chaney teach the secure video conferencing system of claim 7.
Ryan further teaches while the security notification is provided (par 44; The manager can be updated (notified) if an occupant enters the work area (change in room occupancy), so that the manager or security personnel can perform a security action such as locking the building. The security notification is the update sent to the manager from the remote computer system.).  
Ryan, Swieter, and Porten do not explicitly teach wherein the processing circuitry is configured so that an initiation of the video conference is possible by a user override.
Chaney teaches wherein the processing circuitry is configured so that an initiation of the video conference is possible by a user override (Fig. 7A, elements {136, 137, 138, 139}, par 81-82).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan, Swieter, and Porten with the blocking of conferences and override functionality of Chaney because it prevents unnecessary conferences that do not meet a certain criteria from being initiated (Chaney; par 81-82; par 79). This conserves resources and ensures that a conference is started as intended.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan, Swieter, and Porten in view of Taneja et al (“Taneja”, US 20090244278).
Regarding Claim 9, Ryan, Swieter, and Porten teach the secure video conferencing system of claim 1.
Ryan teaches further comprising a memory interface, coupled with the processing circuitry (par 122),
 wherein in case the change in room occupancy is determined (par 44; par 11; par 61; par 55-56; The manager can be updated (notified) if an occupant enters the work area (change in room occupancy), so that the manager or security personnel can perform a security action such as locking the building. The writing board is the whiteboard.).
Ryan does not explicitly teach user content is present on the at least one writing board, the memory interface is configured to store one or more images of the at least one writing board.  
Swieter teaches user content is present on the at least one writing board (Fig. 33, element 718, par 227).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the notifications of Swieter because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because the notifications provide users with an intuitive user interface that allows for alerts to be viewed on personal devices (Swieter; Fig. 33, element 718, par 227).
Ryan, Swieter, and Porten do not explicitly teach the memory interface is configured to store one or more images of the at least one writing board.  
Taneja teaches the memory interface is configured to store one or more images of the at least one writing board (Fig. 8, elements {804, 806}, par 50-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan, Swieter, and Porten with the storing of whiteboard content of Taneja because it allows users to edit captured whiteboard images and transmit whiteboard images to other recipients (Taneja; par 50-53).
Regarding Claim 10, Ryan, Swieter, and Taneja teach the secure video conferencing system of claim 9.
Ryan, Swieter, and Porten do not explicitly teach further comprising a memory, coupled with the memory interface for storing the one or more images of the at least one writing board.  
Taneja teaches further comprising a memory, coupled with the memory interface for storing the one or more images of the at least one writing board (Fig. 8, elements {804, 806}, par 50-51).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan, Swieter, and Porten with the storing of whiteboard content of Taneja because it allows users to edit captured whiteboard images and transmit whiteboard images to other recipients (Taneja; par 50-53).
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan, Swieter, and Porten in view of Zhong et al (“Zhong”, US 10051600).
Regarding Claim 11, Ryan, Swieter, and Porten teach the secure video conferencing system of claim 1.
Ryan does not explicitly teach wherein the processing circuitry is configured not to provide the security notification in case a clearance indicator is detected in the video data.  
Swieter teaches indicator in the video data (par 287; par 279).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan with the video recording capabilities and the notifications of Swieter because video recording capabilities allow for more information to be analyzed than just images, thereby providing additional context and information when viewing the space and because the notifications provide users with an intuitive user interface that allows for alerts to be viewed on personal devices (Swieter; Fig. 33, element 718, par 227).
Ryan, Swieter, and Porten do not explicitly teach wherein the processing circuitry is configured not to provide the security notification in case a clearance indicator is detected.  
Zhong teaches wherein the processing circuitry is configured not to provide the security notification in case a clearance indicator is detected (Fig. 2A, elements {206, 208}, Col. 8 lines 21-62; The clearance indicator is the received voice of John Doe at 6 AM. A notification is not provided at 6 AM as shown in Fig. 2A.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan, Swieter, and Porten with the notification system of Zhong because it provides only relevant notifications so that a user is not overwhelmed with too many notifications (Zhong; Fig. 2A, elements {206, 208}, Col. 8 lines 21-62;).
Regarding Claim 19, Ryan teaches a secure video conferencing system for a meeting room, comprising at least: 
a camera for capturing (images) of at least one writing board in the meeting room and to provide (image) data thereof (par 12; Fig. 1, element S120, refer to the whiteboard, par 33; par 38; par 20; par 61; par 122; par 46), 
processing circuitry (par 122); 
wherein the processing circuitry is configured to (par 122): 
determine a change in room occupancy of the meeting room (par 44-46; par 11; par 61; par 55-56; The manager can be updated (notified) if an occupant enters the work area (change in room occupancy), so that the manager or security personnel can perform a security action such as locking the building. The writing board is the whiteboard.); 
determine, whether at the time of the change in room occupancy, (a user is present in the room containing the whiteboard) using the (image) data (par 44-46; The manager can be updated (notified) if an occupant enters the work area (change in room occupancy), so that the manager or security personnel can perform a security action such as locking the building. The security notification is the update sent to the manager from the remote computer system. The whiteboard is in the field of view of the optical sensor.); 
determine, whether at the time of the change in room occupancy, (a user is present in the room containing the whiteboard) in the (image) data (par 44-46; The manager can be updated (notified) if an occupant enters the work area (change in room occupancy), so that the manager or security personnel can perform a security action such as locking the building. The security notification is the update sent to the manager from the remote computer system. The whiteboard is in the field of view of the optical sensor.); 
and to provide a security notification if, at the time of the change in room occupancy (a user is present in the room containing the whiteboard) (par 44-46; The manager can be updated (notified) if an occupant enters the work area (change in room occupancy), so that the manager or security personnel can perform a security action such as locking the building. The security notification is the update sent to the manager from the remote computer system. The whiteboard is in the field of view of the optical sensor.), 
Ryan does not explicitly teach video; and a video conferencing system controller, connected at least with the camera to receive the video data, the video conferencing system controller comprising at least; and a network interface, configured to transmit at least the video data to at least one remote device of a remote conferencing participant; user content is present on the at least one writing board; a clearance indicator is present in the video data; provide a notification if user content is present on the at least one writing board and no clearance indicator is determined.  
Swieter teaches video (par 287; par 279);
and a video conferencing system controller, connected at least with the camera to receive the video data, the video conferencing system controller comprising at least (par 287; par 279);
user content is present on the at least one writing board (Fig. 33, element 718, par 227); 
indicator in the video data (par 287; par 279);
provide a notification if user content is present on the at least one writing board (Fig. 33, element 718, par 227);
Ryan and Swieter do not explicitly teach and a network interface, configured to transmit at least the video data to at least one remote device of a remote conferencing participant; a clearance indicator is present in the video data; provide a notification if no clearance indicator is determined.  
Porten teaches and a network interface, configured to transmit at least the video data to at least one remote device of a remote conferencing participant (par 44);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan and Swieter with the remote video conferencing of Porten because it allows for a participant in a conference room to video conference with another user remotely through secure and encrypted communication channels (Porten; par 44; par 26).
Ryan, Swieter, and Porten do not explicitly teach a clearance indicator is present; provide a notification if no clearance indicator is determined.  
Zhong teaches a clearance indicator is present (Fig. 2A, elements {206, 208}, Col. 8 lines 21-62; The clearance indicator is the received voice of John Doe at 6 AM.).  
provide a notification if no clearance indicator is determined (Fig. 2A, elements {206, 208}, Col. 8 lines 21-62; The clearance indicator is the received voice of John Doe at 6 AM. A notification is not provided at 6 AM as shown in Fig. 2A. There is no clearance indicator when movement is detected in the kitchen at 6:27 AM.  A notification is provided as shown in Fig. 2A.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ryan, Swieter, and Porten with the notification system of Zhong because it provides only relevant notifications so that a user is not overwhelmed with too many notifications (Zhong; Fig. 2A, elements {206, 208}, Col. 8 lines 21-62;).
Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive. Therefore, the rejection still stands.
Argument 1: Applicant refers to the arguments pertaining to Ryan in view of Swieter that were presented in Applicant's response of December 30, 2021. These arguments appear likewise applicable to the now presented combination of Ryan in view of Swieter and further in view of Porten.
Examiner’s Response: Please refer to the Final Office Action dated 1/24/2022 for the responses to the Applicant’s arguments from 12/23/2021.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Shaffer et al (US 5959662), Abstract - A video conferencing system (10) for providing enhanced security to a conference room. A local video conferencing system (10) establishes a conference call with a remote video conferencing system. A security system within the local video conferencing system (10) monitors activity in the local video conferencing system's (10) conference room and disconnects the conference call if no activity is detected after a predetermined period of time. If activity is detected after a period of nonactivity, users of the local video conferencing system (10) are alerted that a call is in progress. The users are then given the option of continuing or disconnecting the call. In addition, the security system detects the presence of a black screen or no video signal from the remote video conferencing system and if detected, alerts the users that a call is in progress.
Zimmet et al (US 20100257526), Abstract - A method, computer program product, and computing system for providing a graphical user interface including at least one selectable application in a scheduling entry in the multi-user scheduling system. An available application lockout may be activated on all available applications other than a selected application upon initialization of the scheduling entry.
Parker et al (US 20160085381), Abstract - Several methods are described herein to allow users to manage and synchronize views in a multi-user application with canvas (infinite or otherwise) and limited or unlimited zoom. Without these synchronization methods, coordinating views is very difficult, and may lead to chaos as one or more of the users gets lost on the canvas. A “View Sync” method provides for many-to-one synchronization, where many users are automatically synchronized with one user. A “Sync View” method provides for one-to-one synchronization, where one user is synchronized to another user's view. Preferably, off-screen “activity indicators” also are used within the viewport to provide visual cues regarding where other users are drawing or creating content on the canvas. Tapping on an activity indicator preferably performs one-time Sync View with the selected other user.
Mano (US 20200356722), Abstract - A display terminal is communicable with a management system that is configured to manage sound data based on content generated during a conducted event and manage text data converted from the sound data. The display terminal includes circuitry configured to: receive the sound data, the text data, and time information from the management system, the time information being information relating to generation time of the content; control a display to display the received text data in an order of the generation time based on the received time information; and accept editing of particular text data among the displayed text data. The circuitry is further configured to control the display to display the edited particular text data in place of the received particular text data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQIUL AMIN CHOUDHURY whose telephone number is (571)272-2482. The examiner can normally be reached Monday-Friday 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.A.C./ Examiner, Art Unit 2444   

/JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444